DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following addresses applicant’s remarks/amendments dated 22nd February 2022.  Claim(s) 1, 5-6, 9, 14, and 16 were amended; Claim(s) 7 and 15 remain cancelled; and No Claim(s) were newly added; therefore, Claim(s) 1-6, 8-14, and 16-22 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 1-6, 8, and 21-22 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “SUBSTANTIALLY” in Claim(s) 1 are a relative term which renders the claim indefinite.  While the term “SUBSTANTIALLY” is defined as “to a great or significant extent” or “considerably” or “significantly” or “greatly” or “a great deal” or “to a great extent”; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Subsequent Dependent Claim(s) 2-6, 8, and 21-22 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1 under 35 USC § 112 above, and are therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (WO 2016/0080951 A1)  in view of Gollwitzer (US 3,712,410 A) in view of Keller (US 2015/0285066 A1).
Referring to Claim 9, Chung teaches a method (page 2, lines 3-5), comprising:
receiving, at a solid-state hydrophone, an acoustic wave (page 1, lines 6-16), the solid-state hydrophone comprising:
a metallic housing (400);
a piezoelectric rod (302) disposed within the metallic housing (400) and positioned between at least two electrodes (304, 308). 
shielding, by the metallic housing, one or more surfaces of the piezoelectric rod from a second acoustic wave (page 8, line 5-page 9, line 12);
generating, by the piezoelectric rod, an electric charge in response to a stress on the piezoelectric rod caused by the acoustic wave (page 3,line 24-page 4, line 6; page 7, lines 14-19);
transmitting, by an electrode of the at least two electrodes, an electric signal corresponding to the electric charge to a measuring circuit electrically coupled to the electrode by an electrode wire attached to the electrode (page 8, line 5-page 9, line 12; and figures 4-5).
Chung doesn’t explicitly teach the piezoelectric rod including a solid piezoelectric material forming a solid rod shape; potting material positioned adjacent to the piezoelectric rod, at least a layer of the potting material being positioned between the piezoelectric rod and the metallic housing.
Gollwitzer teaches the piezoelectric rod including a solid piezoelectric material forming a solid rod shape (Fig. 1; Col. 4, Lines 9-17: cylindrical piezoelectric transducer element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung with the invention of Gollwitzer for the purpose of providing a unibody arrangement that reduces any losses caused by gaps between adjacent pieces of piezo material when a cylinder is constructed of multiple part.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Keller teaches potting material positioned adjacent to the piezoelectric rod, at least a layer of the potting material being positioned between the piezoelectric rod and the metallic housing (410) ([0136]-[0138]; Fig. 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung with the invention of Keller for the purpose of preventing the node from hanging up on an external tubular body or the surrounding earth formation thereby providing additional protection for the internal electronics is available using an optional potting material.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 10, Chung, as modified, teaches the method of claim 9, wherein the second acoustic wave corresponds to noise, wherein shielding the one or more surfaces of the piezoelectric rod from the second acoustic wave includes preventing the piezoelectric rod from generating the electric charge in response to the noise (page 1, lines 6-16; page 8, line 25-page 9, line 12; and figure 5).

Referring to Claim 11, Keller teaches shielding the one or more surfaces of the piezoelectric rod from the second acoustic wave includes generating, the metallic housing, an electromagnetic shield, wherein the metallic housing is electrically coupled to a reference potential (page 8, line 25-page 9, line12; and figure 5). 

Referring to Claim 12, Keller teaches the electrode wire attached to the electrode includes a shield covering operable as the reference potential, wherein the metallic housing is electrically coupled to the shield covering of the electrode wire by an electric wire extending from the metallic housing [0121], [0130], [0132]; and figures 4A-4C).

Referring to Claim 13, Chung, as modified, teaches the metallic housing has a ring shape encircling the piezoelectric rod, wherein shielding the one or more surfaces of the piezoelectric rod includes shielding a longitudinal wall of the piezoelectric rod from the second acoustic wave (Pg. 9, Ln. 3-5; Fig. 5). 

Referring to Claim 14, Chung, as modified, teaches the metallic housing has a cup shape including a ring portion encircling the piezoelectric rod to shield a longitudinal wall of the piezoelectric rod from the second acoustic wave and a base portion enclosing an end of the ring portion (Pg.9, Ln. 3-5; and figures 5-7), and wherein at least one electrode of the at least two electrodes is bonded to the base portion of the metallic housing (page 9, line 6-20; and figures 6-7). 

Referring to Claim 15, (Cancelled).

Referring to Claim 16, Chung teaches a wellbore tool positionable downhole in a wellbore, the wellbore tool comprising:
a motor mechanically couplable to the wellbore tool and actuatable to rotate the wellbore tool in the wellbore (page 4, line 7-page 5, line 11);
a cavity within a housing of the wellbore tool ();
a hydrophone positionable in the cavity and electrically couplable to the wellbore tool (page 4, line 7-page 5, line 11), the hydrophone including:
a piezoelectric rod (302) positioned between at least two electrodes (304, 308), within a metallic housing (400);
electrode wires extending from the at least two electrodes, the electrode wires electrically couplable to circuitry of the wellbore tool within the cavity (page 8, line 25-page 9, line 12; and figure 5).
Chung doesn’t explicitly teach potted by a potting material , the piezoelectric rod including a solid piezoelectric material forming a solid rod shape. 
Gollwitzer teaches the piezoelectric rod including a solid piezoelectric material forming a solid rod shape (Fig. 1; Col. 4, Lines 9-17: cylindrical piezoelectric transducer element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung with the invention of Gollwitzer for the purpose of providing a unibody arrangement that reduces any losses caused by gaps between adjacent pieces of piezo material when a cylinder is constructed of multiple part.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Keller teaches potted by a potting material ([0136]-[0138]; Fig. 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung with the invention of Keller for the purpose of preventing the node from hanging up on an external tubular body or the surrounding earth formation thereby providing additional protection for the internal electronics is available using an optional potting material.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. 

Referring to Claim 17, Chung, as modified, teaches the metallic housing of the hydrophone has a ring shape surround a portion of the piezoelectric rod, wherein at least a layer of the potting material is positioned between the piezoelectric rod and an interior surface of the metallic housing, and wherein the electrode wires extend from the at least two electrodes through the potting material (page 9, lines 3-5; and figure 5).

Referring to Claim 18, Chung, as modified, teaches the metallic housing of the hydrophone has a cup shape surrounding a portion of the piezoelectric rod, wherein at least one of the electrode wires extends from a first electrode of the at least two electrodes through the metallic housing, and wherein the first electrode is bonded to the metallic housing (page 9, line 3-page 10, line 3;and figures 5-7 and figures 5-7).

Referring to Claim 19, Keller teaches the metallic housing of the hydrophone includes an electric wire coupled to the metallic housing and extending from the metallic housing to a reference potential to create an electromagnetic shield ([0121], [0130]; and figures 3A-3B, 4A-4C).

Referring to Claim 20, Keller teaches the electrode wires extending from the at least two electrodes include a shield covering, wherein the shield covering is the reference potential ([0132]; and figures 4A-4C).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amie M. N’Dure whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645